                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Keveante Smoot,

             Plaintiff,

        v.                                Case No. 2:21-cv-1440

JPay,

             Defendant.

                             OPINION AND ORDER
        This is a civil rights action filed by plaintiff Keveante
Smoot, an inmate at United States Penitentiary Big Sandy, who is
proceeding    pro    se   against   defendant   JPay.   The   gist   of   the
complaint is that JPay provided email services to plaintiff, and
that information contained in his emails were included in a
criminal complaint filed against him on December 20, 2018.
Plaintiff alleged that the information from his emails was provided
to law enforcement officers without a warrant or a subpoena,
resulting in a violation of plaintiff’s Fourth and Fifth Amendment
rights and breach of contract.           Plaintiff further alleged that
after the criminal complaint was filed, he was confined in jail and
subjected to cruel and unusual punishment.
        On May 5, 2021, the magistrate judge filed a report and
recommendation.      The magistrate judge conducted an initial screen
of plaintiff’s complaint pursuant to 28 U.S.C. §1915A, which
requires the court, “in a civil action in which a prisoner seeks
redress from a governmental entity or officer or employee of a
governmental entity,” to dismiss a complaint that fails to state a
claim upon which relief may be granted.             28 U.S.C. §1915A(a)-
(b)(1).
      The magistrate judge construed plaintiff’s constitutional
claims as being brought under 42 U.S.C. §1983.                       The magistrate
judge concluded that plaintiff’s constitutional claims were barred
by the two-year statute of limitations               applicable to civil rights
actions filed in Ohio.         See Browning v. Pendleton, 869 F.2d 989,
992   (6th   Cir.    1989).     The    magistrate       judge   also    noted     that
plaintiff’s breach of contract claim was a state-law claim which
would   more    appropriately     be    litigated       in   state    court.      The
magistrate     judge    recommended      that    the     amended      complaint    be
dismissed for failure to state a claim upon which relief may be
granted.
I. Standard of Review
      This     matter   is    before    the     court    for    consideration       of
plaintiff’s objections (Doc. 11) to the magistrate judge’s report
and recommendation. If a party objects within the allotted time to
a report and recommendation, the court “shall make a de novo
determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” 28 U.S.C.
§636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court
“may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”                        28 U.S.C.
§636(b)(1).
      Title 28 U.S.C. §1915(e) requires the sua sponte dismissal of
an action upon the court’s determination that the action fails to
state a claim upon which relief may be granted. Grinter v. Knight,
532 F.3d 567, 572 (6th Cir. 2008).                 Courts conducting initial
screens under §1915(e) apply the motion to dismiss standard.                    See,
e.g.,   Hill    v.   Lappin,   630     F.3d   468,    470–71    (6th    Cir.    2010)


                                         2
(applying Fed. R. Civ. P. 12(b)(6) standards to review under 28
U.S.C. §§1915A and 1915(e)(2)(B)(ii)).         Courts ruling on a motion
to dismiss under Rule 12(b)(6) construe the complaint in a light
most    favorable   to   the    plaintiff,   accepting    all    well-pleaded
allegations in the complaint as true, and determining whether
plaintiff undoubtedly can prove no set of facts in support of those
allegations that would entitle him to relief.        Erickson v. Pardus,
551 U.S. 89, 94 (2007); Bishop v. Lucent Techs., Inc., 520 F.3d
516, 519 (6th Cir. 2008).
       A motion to dismiss pursuant to Rule 12(b)(6) will be granted
if the claim shows on its face that relief is barred by an
affirmative defense.       Riverview Health Institute LLC v. Medical
Mutual of Ohio, 601 F.3d 505, 512 (6th Cir. 2010).                A motion to
dismiss under Rule 12(b)(6) on statute of limitations grounds
should be granted when the statement of the claim affirmatively
shows that the plaintiff can prove no set of facts that would
entitle him to relief.         New England Health Care Employees Pension
Fund v. Ernst & Young, LLP, 336 F.3d 495, 501 (6th Cir. 2003);
Rauch v. Day and Night Manuf. Corp., 576 F.2d 697, 702 (6th Cir.
1978)(holding that a limitations defense may be raised by a Rule 12
motion).
II. Plaintiff’s Objections
       Plaintiff objects to the magistrate judge’s characterization
of his claims as being brought under §1983.              He correctly notes
that he did not refer to §1983 in his complaint.                   However, a
plaintiff is not required to specify in the complaint the statute
which provides the legal theory giving rise to his claim.             Gean v.
Hattaway, 330 F.3d 758, 765 (6th Cir. 2003).                    His complaint


                                       3
purports to advance civil rights violations under the Fourth, Fifth
and Eighth Amendments of the Constitution, and §1983 provides a
procedural vehicle for asserting constitutional claims in federal
court.       Plaintiff does not identify any other statutory provision
which would provide a jurisdictional basis for his civil rights
claims.
       The magistrate judge correctly concluded that plaintiff’s
§1983 claims are barred by the applicable two-year statute of
limitations.          The statute of limitations under §1983 begins to run
when the plaintiff knew or should have known of the injury which
formed the basis of his claims.               Ruff v. Runyon, 258 F.3d 498, 500
(6th Cir. 2001).          A plaintiff has reason to know of his injury when
he should have discovered it through reasonable diligence.                         Id. at
501.       Although plaintiff claims in his objections that he did not
know about the alleged violations until the end of 2019, he alleged
in his complaint that the information taken from his email account
was included in a criminal complaint filed on December 20, 2018.
He refers in his objections to Case No. 2:19-cr-20. The records of
this       court1    under    that   case    number     indicate      that   a   criminal
complaint was filed against defendant on December 20, 2018.                            On
January 4, 2019, a preliminary hearing was held at which the case
agent whose affidavit was attached to the criminal complaint
testified.           By   that   date,      plaintiff    knew    of    or    should   have
discovered          through   reasonable      diligence    the     alleged       injury.



       1
          In ruling on a Rule 12(b)(6) motion, the court can
consider public records which are referred to in the complaint and
are central to plaintiff’s claims. Bassett v. National Collegiate
Athletic Ass’n 528 F.3d 426, 430 (6th Cir. 2008); see also Nixon v.
Wilmington Trust Co., 543 F.3d 354, 357 (6th Cir. 2008).

                                              4
Plaintiff’s constitutional claims are barred by the §1983 statute
of limitations.
        Plaintiff has also asserted a claim for breach of contract.
The magistrate judge correctly noted that such a claim would be
based    on   state   law.    Because       the   court   has   concluded   that
plaintiff’s federal claims are barred, this court may decline to
exercise jurisdiction over the breach of contract claim.                See 28
U.S.C. §1367(c)(3); Saglioccolo v. Eagle Ins. Co., 112 F.3d 226
(6th Cir. 1998).       Indeed, “‘if the federal claims are dismissed
before trial, ... the state claims [generally] should be dismissed
as well.’”     Taylor v. First of America Bank-Wayne, 973 F.2d 1284,
1287 (6th Cir. 1992)(quoting United Mine Workers v. Gibbs, 383 U.S.
715, 726 (1966)).      Accordingly, the court will decline to exercise
jurisdiction over the breach of contract claim.
III. Conclusion
        In accordance with the foregoing, the court adopts the report
and recommendation (Doc. 9). Plaintiff’s objections are overruled.
Plaintiff’s constitutional claims are dismissed pursuant to 28
U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim for which
relief may be granted.       The breach of contract claim is dismissed
without prejudice to being filed in state court.                  The clerk is
directed to enter judgment dismissing this case.

Date: July 8, 2021                     s/James L. Graham
                                James L. Graham
                                United States District Judge




                                        5
